DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 25, 2021, has been entered.  Claims 7, 33, and 34 have been amended as requested.  Claims 2, 3, 8, 9, 11-19, 25-27, 30, 32, and 35 have been cancelled and new claim 36 has been added.  Thus, the pending claims are 1, 4-7, 10, 20-24, 28, 29, 31, 33, 34, and 36.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-7 of the last Office action (Non-Final Rejection mailed September 4, 2020).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 20-22, 24, 29, 31, 33, and 34 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al., as evidenced by Principles of Polymerization, 2nd ed., by G. Odian, as set forth in sections 10, 13, and 15 of the last Office action.  [Regarding the Fukushima reference, see both the JPO machine translation filed September 27, 2016 and the translation provided by applicant in the Information Disclosure Statement filed September 12, 2018.]
Applicant has not amended claim 1 and applicant’s traversal thereof has not been found persuasive.  (See Response to Arguments below).  As such, the rejection stands.  
Specifically, Fukushima discloses an artificial turf comprising pile yarns made from uniaxially stretched stripes (i.e., slit-film monofilaments) composed of (A) 100 pbw of polyethylene, (B) 5-110 pbw of polyamide, and (C) 0.5-20 pbw of a low molecular weight polyolefin modified with an acid at its terminal end (abstract and sections [0005] and [0014]).  The polyolefin of component (C) may be polypropylene or polyethylene, while the acid may be an unsaturated carboxylic acid or its anhydride, such as maleic anhydride (section [0011]).  Polyolefin (C) may be modified with the acid or anhydride by grafting (section [0012]).  Component (C) acts as a compatibilizer for the two immiscible components (A) and (B) (section [0028]).  In other words, component (B) polyamide (i.e., applicant’s first polymer) is present in 
The three resin components are mixed with a kneading apparatus and the resin composite extruded into a film, cooled/quenched, and cut into slit-film monofilaments for artificial turfs (sections [0013] and [0014]).  The monofilaments are drawn 2.5-8.0 times with application of heat and then subjected to heat relaxation treatment (section [0014]).  The monofilaments have a denier ranging from 100-10,000 (section [0014]).  Alternately, the pile yarns may comprise monofilaments extruded from a spinneret (i.e., extruded from “a nozzle which has fine pores”), cooled/quenched, and drawn 2.5-9.0 times under the application of heat to produce monofilaments having a denier of 50-15,000 (about 0.08-1.5 mm or 80-150 micrometers) (section [0014]).  Said monofilaments may be twisted or bulked to form the pile yarns (section [0015).  In one embodiment, the pile yarn has a denier of 1200 (1333 dtex) (section [0023]).  Said pile yarns may be tufted into a primary backing and then the tufted primary backing is coated with an adhesive backcoat, such as styrene butadiene latex to fix the tufts, thereby forming the artificial turf (section [0016]).  Additives such as thermostabilizers, light stabilizers, ultraviolet absorbers, lubricants, anti-static agents, antimicrobial agents, fire retardants, pigments, bulking agents, or dispersing agents may be included in the resin composite (section [0013]).  
Thus, Fukushima teaches the invention of claims 1, 20-22, and 24 with the exceptions (a) the polyamide component forms polymer beads surrounded by the compatibilizer which deform 
Regarding exceptions (a) and (c), Fukushima teaches the polyamide, compatibilizer, and polyethylene are mixed and kneaded to form a polymer composition which is then extruded into filaments.  Fukushima does not explicitly discuss the configuration of the immiscible polymers and compatibilizer within the polymer composition and the extruded filaments.  However, it is well known in the art that immiscible polymer blends can form fibrils of first polymer within a filament of a second polymer matrix upon extrusion of said immiscible polymer blend.  For example, the disclosures of Mallonee and Bertamini teach like immiscible polymer compositions which result in polyamide fibrils (i.e., fibrous regions) within a polyethylene matrix.  
Specifically, Mallonee teaches carpet face yarns comprising polyolefin filaments having generally co-linear smaller polyamide fibrils dispersed and embedded within said polyolefin filaments, generally toward the center portion of the polyolefin filament (abstract and col. 2, line 64-col. 3, line 13).  The polymeric mixture employed to make the filaments preferably comprises 60-95 wt.% polyolefin and 5-40 wt.% of polyamide (col. 2, lines 51-55).  Upon extrusion the polyamide component forms fibrils in-situ within the polyolefin matrix due to the immiscibility 
Bertamini discloses an improvement to the immiscible polymer blend of Mallonee comprising the addition of an interphase modifier (i.e., compatibilizer) (sections [0014] and [0035]).  Bertamini teaches Mallonee’s carpet filaments have a substantially continuous polyolefin phase and a substantially discontinuous polyamide fibril phase dispersed therein (section [0014]).  Bertamini discloses a polymer mixture comprising (a) about 55-98% by wt. polyolefin, such as polyethylene or polypropylene, (b) about 5-45% by wt. fibril forming polymer, such as polyamide or polyester, and (c) about 0-20 wt.% of an interphase modifier (i.e., compatibilizer), such as polyolefin polymers reacted with acids or anhydrides (e.g., maleated polyolefins) (sections [0029] - [0031] and [0035]).  Upon extrusion of the dry pellet polymer mixture, in-situ formation of elongated, substantially discontinuous fibrils are formed in a continuous polyolefin phase due to the immiscibility of the polyamide and polyolefins (sections [0047] and [0063]).  The fibrils have an average diameter of about 0.1-5 microns and an average length of about 100-1000 microns (0.1-1 mm) (section [0048]).  Bertamini teaches the fibrils are dispersed within the filament, but are generally concentrated toward the center of the filament such that the surface of said filament is substantially devoid of fibrils (i.e., fibrils are centrally located) (sections [0012], [0044], [0048], and [0050] and Figures 2 and 3).  Bertamini also teaches the compatibilizer increases the strength of the interface (i.e., delamination strength) between the polymer matrix (e.g., polyethylene) and the immiscible fibril forming polymer (e.g., polyamide), thereby providing reinforcement to the matrix polymer (sections [0047] and [0049]).  
Note Mallonee’s molten polymeric mixture of two immiscible polymers necessarily forms a phase separated immiscible blend, which, by definition, is a blend of one of the polymers 
Both Mallonee and Bertamini teach optimization of process parameters, such as viscosity, shear rate, and capillary hole dimensions in order to obtain the best results of fibril formation (Mallonee, col. 3, lines 14-22 and col. 4, lines 39-53 and Bertamini, sections [0044] – [0051]). Additionally, both references teach the fibrils are concentrated in the center of the filament due to the shear forces exerted on the molten mixture in the capillary openings of the spinneret and due to the difference in melt viscosity of the polyolefin and polyamide phases, wherein the polyamide fibril-forming polymer has a higher viscosity than the polyolefin polymer (Mallonee, col. 4, lines 16-30 and lines 38-53 and Bertamini, sections [0043]-[0050]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the process parameters of the Fukushima reference with the teachings of Mallonee and Bertamini in order to promote in-situ polyamide fibril formation in the polyethylene filament, thereby enhancing the properties of the artificial turf fibers.  Such a modification would have yielded predictable results to the skilled artisan (e.g., combining the features of polyolefins and polyamides in a fiber having improved dyeability 
Regarding exception (b), wherein the polymer beads have crystalline portions and amorphous portions and wherein stretching of said beads into fibrous regions causes an increase in the size of the crystalline portions relative to the amorphous portions, the Fukushima, Mallonee, and Bertamini references do not explicitly teach such crystalline portions relative to amorphous portions.  However, it is asserted that, due to the nature of the polyamide polymer and the nature of the extrusion and drawing processes employed to make the filaments, exception (b) is necessarily met by the combination of prior art.  Specifically, the extrusion and stretching under application of heat (i.e., drawing) performed by the prior art would necessarily render the monofilament more crystalline, wherein crystalline portions would increase in size compared to the amorphous portions.  Note polyamide polymers are generally considered to relatively crystalline polymers (more ordered polymer regions than unordered, amorphous regions) due to the polar amide groups being favorable to crystallization.  Additionally, crystallinity of polyamide polymers can be significantly increased by mechanically stretching (e.g., extrusion and drawing of filaments) to facilitate the ordering and alignment of polymer chains.  (See section 1-5a, “Crystalline and Amorphous Behavior,” page 25, 1st paragraph and section 1-5b, “Determinants of Polymer Crystallinity,” page 29, 1st paragraph of Principles of Polymerization, 2nd ed., by G. Odian, 1981.)  Thus, exception (b) is also rejected as being obvious over the cited prior art.  
Regarding exception (d), wherein the method of making the polymer mixture comprises forming a first mixture of polyamide and compatibilizer; heating, extruding, and granulating said 
For example, Lee compares one- and two-step mixing processes for polypropylene and polyamide polymer mixtures (abstract and page 1822, paragraph spanning columns 1 and 2).  Specifically, Lee compares the effect of compatibilization of polypropylene/nylon 6 (PP/N6) blends with maleic anhydride grafted polypropylene (PP-g-MAH) compatibilizer by utilizing three different mixing procedures:  (a) single-step blending, (b) two-step blending, first of PP-g-MAH with reactive N6 and then with nonreactive PP (i.e., reactive two-step blending), and (c) two-step blending, first of PP-g-MAH with nonreactive PP and then with reactive N6 (i.e., nonreactive two-step blending) (page 1822, paragraph spanning columns 1 and 2).  The phase morphologies, rheological and mechanical properties of each polymer mixture were examined to determine the effects of compatibilization (page 1822, paragraph spanning columns 1 and 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a reactive two-step blending process as presently claimed instead of the one-step or nonreactive two-step processes of Fukushima and Bertamini  since said reactive two-step blending process is a known alternative to said one-step and nonreactive two-step blending processes, as evidenced by Lee.  Lee teaches advantages and disadvantages of each method wherein selection of any method would be within the level of ordinary skill in the art based on the desired properties and intended use thereof.  Thus, a skilled artisan would have been motivated to select a reactive two-step process of pre-mixing a dry blend of the compatibilizer and the first fibril forming polymer (i.e., polyamide) and then mixing a dry blend of the pre-mixture into the second polyolefin polymer (i.e., polyolefin) in order to enhance the desired mechanical properties of the resulting fiber (e.g., to water absorption resistance) (Lee, pages 1830-1832).  Such a modification would have yielded predictable results to the skilled artisan.  
The cited prior art fails to explicitly state that the pre-mixture of polyamide and compatibilizer is heated, extruded, and granulated prior to mixing with the polypropylene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat, extrude, and granulate (e.g., pelletize) the pre-mixture to obtain a homogenous mixture of the compatibilizer and polyamide prior to mixing with polyethylene pellets to form the dry blend mixture of polyamide and polyethylene.  Note nd column, 1st paragraph).  Thus, the cited prior art would have easily suggested to the skilled artisan to dry blend the first polyamide polymer and compatibilizer to form a first mixture, which is then pelletized by heating, extruding, and granulating, in order to dry blend the first mixture with the polyolefin polymer.  In other words, it would have been readily obvious to provide the first mixture in pellet form for dry blending with the polyethylene pellet feedstock to feed into an extruder to form the filaments.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (d) and claims 1, 20-22, and 24 stand rejected as being obvious over the cited prior art.  
Regarding claims 4, 6, 7, 10, the cited prior art fails to teach the addition of a third polar polymer such as polyamide or polyester, said third polymer being immiscible with the second polymer (e.g., nonpolar polyolefin polymer) and forming beads and fibrils like the first polymer (e.g., polar polyamide polymers).  In other words, the prior art fails to teach a mixture of polymers, such as polyamides or polyesters, for the fibril-forming polymer.  However, it has been held obvious to combine two compositions each of which is taught by prior art to be useful In re Kerkhoven, 205 USPQ 1069.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two polyamides or two polyesters or any combination of two fibril-forming polymers in order to produce said fibrils.  Such a modification would have yielded predictable results to the skilled artisan (i.e., combination of properties achieved from the two fibril-forming polymers).  Thus, claims 4, 6, 7, and 10 stand rejected as being obvious over the cited prior art.  
Regarding claim 5, while the cited prior art does not teach mixing the third polymer with the first polyamide polymer and the compatibilizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the third fibril forming polymer with the first fibril forming polymer and compatibilizer in order to form a uniform composition of the immiscible fibril forming polymers within the matrix second polymer.  Such a modification would have yielded predictable results to the skilled artisan.  Hence, claim 5 also stands rejected as being obvious over the cited prior art.  
Regarding claim 29, Mallonee teaches the fibrils have a length of several tens of microns (col. 4, lines 25-30), while Bertamini teaches the fibrils have a length of about 100-1000 microns (0.1-1 mm) (section [0048]).  Hence, applicant’s claimed length of less than 2 mm is held to be obvious over the cited prior art.  
Regarding claim 31, said claim limits the method of claim 1, wherein (a) the polymer beads have a size of 0.1-3 micrometer, (b) the second polymer is less viscous than the polymer 
Regarding limitation (a), while none of the cited prior art teaches the size of the polyamide beads, the Mallonee and Bertamini do teach like fibril sizes (i.e., about 0.1-5 microns in diameter).  Since the starting size of the beads will necessarily influence the size of the fibrils, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the beads employed in order to achieve the disclosed fibril size.  Note immiscible blends of polymers conventionally comprise macroscopic beads dispersed within the polymer matrix.  Additionally, compatibilizers are known to stabilize an immiscible polymer blend such that smaller beads can be produced.  As such, one of ordinary skill in the art readily understand how to control the size of particles (i.e., beads) in a dispersion of an immiscible polymer mixture.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, limitation (a) is held to be obvious over the cited prior art.  
In re Boesch, 205 USPQ 215.  Note, assuming a circular cross-sectional shape of an extruded monofilament, for polyethylene filaments having a density of 0.92 g/cm3, a denier range of 50-15,000 would result in a calculated diameter of about 44-759 microns.  For polyamide filaments having a density of 1.14 g/cm3, a denier range of 50-15,000 would result in a calculated diameter of about 39-680 microns.  The prior art filaments made from a polyamide and polyethylene immiscible blend with a compatibilizer would have a density between approximately 0.92 and 1.14 g/cm3.   Thus, while Fukushima teaches a maximum diameter of 150 microns, the disclosed denier up to 15,000 would suggest to one of ordinary skill in the art diameters greater than 150 microns, even up to about 700 microns.  Additionally, absent a showing of criticality from applicant, the present claims are obvious over the cited prior art.  In re Woodruff, 16 USPQ2d 1934 states, “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  Therefore, limitation (c) and claim 31 stand rejected as being obvious over the cited prior art.
.
Claims 23 and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al. as applied to claims 1 and 24 above and in further view of US 2004/0086664 issued to Seaton, as set forth in section 11 of the last Office action.  
Regarding claim 23, Fukushima fails to teach that the artificial grass monofilament yarns are woven to form an artificial turf.  However, woven artificial turfs are well-known alternative constructions to tufted artificial turfs.  For example, Seaton teaches an artificial turf comprising artificial grass fibers comprising monofilament yarns secured to a backing by means of knitting, weaving, or tufting (section [0008]).  Hence, it would have been obvious to one of ordinary skill 
Regarding claim 28, Fukushima fails to teach the pile height of said artificial turf, wherein the fibrils have a length less than one half of the pile height.  However, common pile heights are well understood in the art, wherein said height is such as to simulate natural grass.  For example, Seaton teaches suitable pile heights for artificial turfs are 1-6 inches, preferably 2-3 inches (section [0019]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within 1-6 inches, preferably 2-3 inches.  Such a modification would have yielded the predictable result of simulating natural grass.  Note even with a pile height of 1 inch (25,400 microns), the maximum fibril length taught by Bertamini of 1,000 microns is less than half the pile height.  Therefore, claim 28 stands rejected as being obvious over the cited prior art.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al., as evidenced by Principles of Polymerization, 2nd ed., by G. Odian.
New claim 36 limits the amount of the first polymer to and the compatibilizer each to 5-10% by weight.  Additionally, claim 36 limits the step of forming the first mixture to include mixing a granulate of the first polymer polyamide with the compatibilizer and the step of mixing 
Specifically, as noted above, Fukushima teaches 5-110% by weight of polyamide and 0.5-20% by weight of the compatibilizer and Bertamini teaches 5-45% by weight polyamide and 0-20% by weight of the compatibilizer.  Thus, applicant’s claimed ranges for the polyamide and compatibilizer are within the ranges disclosed by the cited prior art. 
With regard to the polyamide and polyethylene being in granulate form during the mixing steps, as argued above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer feeds in granulate form (e.g., pelletize).  As noted above, polymer feeds for extruding fibers are generally provided in pellet or granulate form.  Additionally, polymer blends are conventionally mixed as dry blends of said pellets.  See, for example, (i) Fukashima’s teaching that the polymer composition may be mixed with a blender as a dry blend (i.e., polymer in pellet form) (section [0013]), (ii) Mallonee’s teaching that the polyamide and polyolefin pellets are dry blended into a mixture prior to feeding to the extruder (col. 1, line 67-col. 2, line 3 and col. 4, lines 56-61), (iii) Bertamini’s teaching of dry blending the polymer mixture of nylon (i.e., polyamide) pellets, polyolefin pellets, and optional additives after drying the polymers to remove moisture and prior to feeding the blend to an extruder (sections [0042], [0063], and [0069]), and (iv) Lee’s teaching that the polymers are dried prior to melt blending with a twin-screw extruder (page 1822, 2nd column, 1st paragraph).  Hence, it would have been readily obvious to provide the polyamide and polyolefin polymers in pellet or granulate form in order to dry blend the polymer mixture into a homogenous blend prior to feeding into an extruder to form the filaments.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, new claim 36 is also rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but have not been found persuasive of patentability.  
Applicant traverses the prior art rejection of the claims by asserting neither Bertamini nor Lee, singly or in combination, “even hint at mixing a granulate of a polyamide with a compatibilizer for forming a first mixture, heating, extruding and granulating the extruded first mixture, and mixing the granulated first mixture with a granulate of a polyethylene” since Bertamini and Lee both exemplify polypropylene not polyethylene (Amendment, page 8, 3rd paragraph – paragraph spanning pages 9-10).  Applicant states, “the Examiner may allege that a polyethylene may be substituted for the polypropylene of Bertamini and Lee, but the Examiner has offered no proper documentary evidence to support this assertion, and thus the Examiner has improperly used hindsight to suggest that Lee and/or Bertamini, in combination with the Fukushima and Mallonee, disclose the present claimed invention” (Amendment, paragraph spanning pages 9-10).  
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant’s hindsight argument is found unpersuasive since (i) Fukushima discloses polyethylene (abstract), (ii) Mallonee teaches suitable polyolefins include polyethylene and polypropylene (col. 2, lines 31-32), and (iii) Bertamini teaches suitable polyolefins include polyethylene and polypropylene (section [0030]).  Thus, the primary reference of Fukushima explicitly teaches polyethylene and Mallonee and Bertamini teach the equivalence of polyethylene and polypropylene. That Bertamini exemplifies polypropylene does not negate the reference’s broader teaching of polyolefins including polyethylene.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Additionally, given the teachings of Mallonee and Bertamini that polyethylene and polypropylene are equivalent polyolefins for blending with polyamide, the reactive two-step process disclosed by Lee with respect to polypropylene/polyamide blends would be expected by a skilled artisan to be just as applicable to polyethylene/polyamide blends. Thus, as set forth above, the combination of references do more than hint at - they clearly suggest - to a skilled artisan the claimed reactive two-step blending process of dry blending a granulate of polyamide with a compatibilizer to form a first mixture and then dry blending the first mixture with polyethylene pellets to form the polymer mixture for extruding into filaments.  
Applicant also traverses the prior art rejection by arguing Bertamini does not teach polyethylene and the reference’s disclosure of a dry blend of 15% polyamide, 85% polypropylene, and 2% compatibilizer does not read on the claimed amounts of new claim 36 (i.e., 5-10% polyamide and 5-10% compatibilizer) (Amendment, page 10, 1st paragraph).  To the contrary, as stated in the previous paragraph, Bertamini exemplifies polypropylene but explicitly teaches polyethylene is an equivalent polyolefin.  Additionally, Bertamini teaches a range of 5-45% polyamide and 0-20% compatibilizer, which each encompass applicant’s claimed range of 5-10%.  As argued above, the Bertamini reference is not limited to its working example. Furthermore, the rejection is not based upon Bertamini alone.  Rather, the primary reference of Fukushima teaches the polyamide in an amount of 5-110 pbw and the compatibilizer in an amount of 0.5-20 pbw, which also encompass applicant’s claimed ranges. Therefore, applicant’s argument is found unpersuasive.
Applicant asserts that even though Fukushima may disclose overlapping ranges, the reference does not disclose or even hint at the dry blend mixing procedure of Bertamini (Amendment, page 10, 2nd paragraph).  As such, applicant argues a skilled artisan would not assume Fukushima’s ranges could be used in Bertamini’s process with polypropylene (Amendment, page 10, 2nd paragraph).  Applicant’s logic is flawed since Bertamini clearly includes the broader teaching of overlapping ranges and polyethylene as an equivalent to polypropylene.  Additionally, contrary to applicant’s assertion, Fukushima does actually disclose the polymer mixture may be made by a dry blend process (section [0013]).  
Applicant argues that Bertamini only uses two distinct granulates as opposed to applicant’s claimed three distinct granulates (i.e., polyamide granulate, first mixture granulate, and polyethylene granulate of claim 36) (Amendment, paragraph spanning pages 10-11).  In response, while Bertamini only references pellets of a first mixture (i.e., polyolefin and compatibilizer) and pellets of polyamide, as set forth above, it would have been obvious to one of ordinary skill in the art to employ polymer pellets to form the claimed first mixture in order to enable the dry blend processes disclosed by the cited prior art.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.   

 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 2, 2021